UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 333-130295 Wellstar International, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1834908 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6911 Pilliod Road Holland, Ohio 43528 (Address of principal executive offices) (419) 865-0069 (Issuer's telephone number) Copies to: Darrin M.
